 



Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is dated as of
September 28, 2005, effective as of September 7, 2005 (the “Effective Date”)
between HARRIS INTERACTIVE INC., a Delaware corporation (“Company”), and GREGORY
T. NOVAK (“Executive”).
     This Agreement amends, restates, and replaces in its entirety the
Employment Agreement between Company and Executive dated as of April 1, 2004 as
amended (collectively, the “Prior Agreement”); provided, however, that all
rights of Executive to payments and benefits under Sections 3.1 – 3.5,
inclusive, of the Prior Agreement accrued but unpaid as of the Effective Date
shall survive execution of this Agreement. This Agreement does not modify the
terms of any stock option agreements between the Company and the Executive in
effect on the Effective Date, which stock option agreements shall remain
unchanged and in full force according and subject to the terms contained
therein.
1. CAPACITY AND DUTIES
     1.1 Employment; Acceptance of Employment. Company hereby employs Executive
and Executive hereby accepts employment by Company for the period and upon the
terms and conditions hereinafter set forth.
     1.2 Capacity and Duties.
          (a) Executive shall serve as the President and Chief Executive Officer
of the Company. Executive shall perform duties and shall have authority as may
from time to time be specified by the Board of Directors of Company (the
“Board”), and shall report to the Board (or a duly authorized committee
thereof). Executive’s position and duties may be changed from time to time by
the Board; provided, however, that Executive’s position, authority, duties, and
responsibilities shall be no less senior and executive in nature than those
customarily performed by a chief executive officer. Executive shall perform his
duties for Company principally at Company’s executive offices, presently in
Rochester, New York, provided, however, that Executive acknowledges and agrees
that travel to Company’s and its affiliates’ various offices, and to other
locations in furtherance of Company’s business, will be required in connection
with the performance of Executive’s duties hereunder.
          (b) Executive shall devote full time efforts to the performance of
Executive’s duties hereunder, in a manner that will faithfully and diligently
further the business and interests of Company.
          (c) Executive shall be appointed as a member of the Board of Directors
of Harris as of the Effective Date. Prior to the Termination Date and prior to
any Change of Control, the Board of Directors shall nominate Executive for
re-election as a director at each annual meeting of stockholders coinciding with
the expiration of his term as a director, and shall recommend him for
re-election, but the failure of the stockholders to elect Executive as a member
of the Board of Directors shall not constitute a breach of this Agreement.
Unless

Page 8 of 24



--------------------------------------------------------------------------------



 



otherwise requested by the Board of Directors, Executive will resign as a
director on the Termination Date and upon his failure to do so hereby authorizes
and grants full authority to the Chairman of the Board of Directors to deliver
Executive’s resignation on his behalf.
          (d) Executive acknowledges that Company’s reputation is important in
the continued success of its business, and agrees that he will not discuss or
comment in such a manner as may adversely impact the reputation or public
perception, or otherwise disparage, Company or its officers, employees, or
directors in any manner; provided, however, that Executive may make such
disclosures as may be required by law. Company acknowledges that Executive’s
reputation is important to his continued success. Company agrees that it will
not, and that it will use all reasonable efforts to cause its officers,
employees, and directors not to, defame, disparage, or otherwise discuss or
comment about Executive in such a manner as may adversely impact his reputation
or public perception; provided, however, that Company may make such disclosures
as may be required by law.
2. TERM OF EMPLOYMENT
     2.1 Term. The term of Executive’s employment hereunder, for all purposes of
this Agreement, shall commence on the Effective Date (the “Commencement Date”)
and continue through and including the earliest to occur of (i) June 30, 2006,
if and as further extended to subsequent June 30ths as provided in this
Section 2.1, (ii) the date on which Executive dies, and (iii) the date on which
either the Company or Executive terminates Executive’s employment for any reason
(the “Termination Date”). Except as hereinafter provided, on June 30, 2006 this
Agreement shall be automatically extended for an additional one-year term, and
if so extended shall be automatically extended for successive additional
one-year terms, unless either the Executive or Company shall have given the
other written notice of nonrenewal of this Agreement at least three (3) months
prior to June 30, 2006, or if applicable any one-year extension term then in
effect. If written notice of nonrenewal is given as provided above, Executive’s
employment under this Agreement shall terminate on June 30, 2006, or if the term
of this Agreement has automatically renewed, on the June 30 immediately
following the date of the non-renewal notice.
3. COMPENSATION
     3.1 Base Compensation. As compensation for Executive’s services, Company
shall pay to Executive base compensation in the form of salary (“Base
Compensation”) in the amount of $475,000 per annum. The salary shall be payable
in periodic installments in accordance with Company’s regular payroll practices
for its executive personnel at the time of payment, but in no event less
frequently than monthly. The Compensation Committee of the Board shall review
Base Compensation periodically for the purpose of determining, in its sole
discretion, whether Base Compensation should be adjusted; provided, however,
that Executive’s Base Compensation shall not be less than $475,000.
     3.2 Performance Bonus. As additional compensation for the services rendered
by Executive to Company, Executive shall be eligible for a performance bonus
(“Performance Bonus”) payable in full at the same time as payment of other
executive bonuses by the Company (generally targeted for payment within ninety
(90) days after the end of the relevant fiscal year of the Company). The
Performance Bonus award criteria and amounts shall be those established on

Page 9 of 24



--------------------------------------------------------------------------------



 



an annual basis by the Compensation Committee of the Board of Directors of the
Company based upon performance guidelines established for executive officers of
the Company; provided, however, that the target bonus for Executive for the
fiscal year ending June 30, 2006 shall be $250,000 provided that performance
guidelines are met. No bonus will be due in the event that award criteria
established by the Compensation Committee are not met.
     3.3 Employee Benefits. Executive shall be entitled to participate in such
of Company’s employee benefit plans and benefit programs, including medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident plans and programs, as may from time to time be provided by
Company for its senior executives generally. In addition, Executive shall be
eligible to participate in all pension, retirement, savings and other employee
benefit plans and programs maintained from time to time by Company for the
benefit of its senior executives generally. Company shall have no obligation,
however, to maintain any particular program or level of benefits referred to in
this Section 3.3.
     3.4 Vacation. Executive shall be entitled to the normal and customary
amount of paid vacation provided to senior executive officers of the Company,
but in no event less than 20 days during each 12 month period. Any vacation days
that are not taken in a given 12 month period shall accrue and carry over from
year to year up to a maximum aggregate of 5 days. The Executive may be granted
leaves of absence with or without pay for such valid and legitimate reasons as
the Board in its sole and absolute discretion may determine, and is entitled to
the same sick leave and holidays provided to other executive officers of
Company.
     3.5 Expense Reimbursement. Company shall reimburse Executive for (a) all
reasonable and documented expenses incurred by him in connection with the
performance of Executive’s duties hereunder in accordance with its regular
reimbursement policies as in effect from time to time, and (b) his reasonable
attorney fees in connection with negotiation of this Agreement up to a maximum
of $2,500.
     3.6 Term Life Insurance. In addition to the Company-paid life insurance
made available to senior executives of the Company generally, the Company shall
provide Executive with $600,000 face value of term life insurance as soon as
reasonably practical after the date of this Agreement. Upon the request of the
Executive made in connection with a Termination Date, the Company shall take all
reasonable steps to provide Executive the right to continue such life insurance
at his own expense after the Termination Date.
     3.7 Withholding. All payments under this Agreement shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.
4. TERMINATION OF EMPLOYMENT
     4.1 Accrued Obligations. For purposes of this Agreement, “Accrued Base
Obligations” shall mean amounts for Base Compensation, expense reimbursement,
employee benefits, and car allowance which have accrued, vested, and are unpaid
as of the Termination Date, and (ii) “Accrued Bonus Obligations” shall mean
(i) any unpaid Performance Bonus earned for any fiscal year ending before the
Termination Date, and (ii) for the year in which the Termination Date occurs, a
prorated Performance Bonus for the partial-year period ending before

Page 10 of 24



--------------------------------------------------------------------------------



 



the Termination Date if the Termination Date occurs in the last six months of
the applicable fiscal year calculated by annualizing the short period before
termination, and no prorated Performance Bonus if the Termination Date occurs in
the first six months of the applicable fiscal year. Accrued Base Obligations
shall be paid within thirty (30) days after the Termination Date, and Accrued
Bonus Obligations shall be paid on the date on which they would have been paid
under this Agreement absent the occurrence of the Termination Date.
     4.2 Termination Procedures. Except as otherwise provided in this Agreement,
any termination of Executive’s employment by the Company or by Executive (other
than termination pursuant to death) shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, if applicable, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.
     4.3 Death of Executive. If Executive dies prior to a Termination Date that
otherwise occurs, Company shall not thereafter be obligated to make any further
payments hereunder other than amounts for Accrued Base Obligations and Accrued
Bonus Obligations.
     4.4 Disability of Executive. If Executive is permanently disabled (as
defined in Company’s long-term disability insurance policy then in effect), then
the Board shall have the right to terminate Executive’s employment upon 30 days’
prior written notice to Executive at any time during the continuation of such
disability (“Disability”). In the event Executive’s employment is terminated for
Disability in accordance with this Section 4.4, Company shall be obligated to
make the payments required under Section 4.6(a)(i), (ii), (iii), and (iv) and
provide the benefits required by Section 4.6(a)(v); provided, however, the
Company’s obligation to make such payments shall be reduced by an amount equal
to the amount which the Executive is entitled to receive during the same period
under the Company’s disability insurance policies.
     4.5 Termination for Cause.
          (a) Executive’s employment hereunder shall terminate immediately upon
a Notice of Termination from the Company that Executive is being terminated for
Cause (as defined herein), in which event Company shall not thereafter be
obligated to make any further payments hereunder other than Accrued Base
Obligations and Accrued Bonus Obligations.
          (b) “Cause” shall be limited to the following:
                    (i) willful failure to substantially perform Executive’s
duties as described in Section 1.2 after demand for substantial performance is
delivered by Company in writing that specifically identifies the manner in which
Company believes Executive has not substantially performed Executive’s duties
and Executive’s failure to cure such non-performance within ten (10) days after
receipt of the Company’s written demand; provided, however, that a failure to
perform such duties during the remedy period set forth in Section 4.6(c)(i)
hereof following the issuance of a Notice of Termination (as herein defined) by
Executive for Good Reason shall not be Cause unless an arbitrator acting
pursuant to Section 6.1 hereof finds Executive to have acted in bad faith in
issuing such Notice of Termination;

Page 11 of 24



--------------------------------------------------------------------------------



 



                    (ii) willful conduct that is materially and demonstrably
injurious to Company or any of its subsidiaries, but not including good faith
conduct taken without intention to injure the Company or its subsidiaries that,
at the time engaged in, could not reasonably be expected to be more likely than
not to be materially injurious to the Company; or
                    (iii) conviction or plea of guilty or nolo contendere to a
felony or to any other crime which involves moral turpitude or, if not including
moral turpitude, provided the act giving rise to such conviction or plea is
materially and demonstrably injurious to the Company or any of its subsidiaries;
                    (iv) material violation of Section 5 of this Agreement, or
material violation of Company polices set forth in Company manuals or written
statements of policy provided in the case of violation of policy that such
violation is either materially and demonstrably injurious to Company or, if
curable, continues for more then three (3) days after written notice thereof is
given to Executive by the Company; and
                    (v) material breach of any material provision of this
Agreement by Executive, which breach continues for more than ten days after
written notice thereof is given by the Company to Executive.
     Cause shall not exist under this Section 4.5 unless and until Company has
delivered to Executive a copy of a resolution duly adopted by a majority of the
members of the Board then in office finding that Cause exists in the good faith
opinion of the Board. This Section 4.5 shall not prevent Executive from
challenging, pursuant to Section 6.1, the Board’s determination that Cause
exists, or that Executive has failed to cure any act (or failure to act), to the
extent permitted by this Agreement, that purportedly formed the basis for the
Board’s determination.
     4.6 Termination without Cause or by Executive for Good Reason.
          (a) The Company reserves the right to terminate Executive’s employment
at any time. If, however, a Termination Date occurs (not including termination
in the ordinary course on any applicable June 30 if the term of this Agreement
is not automatically renewed which circumstance is covered by Section 4.6(b))
for any reason other than Cause under Section 4.5, termination by Executive
under Section 4.7, death, or Disability (which is covered by Section 4.4), then
Company shall have no further obligations under this Agreement except that
Company shall pay to Executive:
                    (i) the Accrued Base Obligations through the date of
termination, payable promptly after the date of termination,
                    (ii) any unpaid Performance Bonus earned for any fiscal year
ended before the Termination Date payable the later of (A) the date on which
such Performance Bonus would be paid absent termination and (B) a date no later
than 30 days after the Termination Date,
                    (iii) the Performance Bonus, if any is earned, for the
fiscal year in which the Termination Date occurs, allocable to and prorated for
the period prior to termination, calculated by annualizing any short period
before termination, calculated and

Page 12 of 24



--------------------------------------------------------------------------------



 



payable when Performance Bonuses for the applicable year are paid to all other
Company senior executives,
                    (iv) Base Compensation through and including: (A) the
12-month anniversary of his termination if his termination occurs on or before
June 30, 2006, (B) the 15-month anniversary of his termination if his
termination occurs between July 1, 2006 and June 30, 2007, (C) the 18-month
anniversary of his termination if his termination occurs between July 1, 2007
and June 30, 2008, and (D) the 24-month anniversary of his termination if his
termination occurs on or after July 1, 2008, in each case payable at the same
times as paid under Section 3.1; and
                    (v) benefits as required by Section 3.3 of this Agreement
during the same period that Base Compensation is due under Section 4.6(a)(iv);
provided, however, if Executive, Executive’s spouse or Executive’s dependents
are ineligible to participate in the Company benefit programs under Section 3.3,
the Company shall arrange to provide Executive, Executive’s spouse and
Executive’s dependents with the economic equivalent of such benefits which they
otherwise would have been entitled to receive, and further provided that such
benefits shall terminate upon the date or dates Executive receives coverage and
benefits which are substantially similar, taken as a whole, without waiting
period or pre-existing condition limitations, under the plans and programs of a
subsequent employer.
          (b) If this Agreement is terminated in the ordinary course on any
applicable June 30 because of a non-renewal notice given by the Company under
Section 2.1, then Company shall have no further obligations under this Agreement
except that Company shall pay to Executive the payments to which the Executive
would be entitled under Section 4.6(a)(i), (ii), (iii), and (iv) and shall
provide the benefits to which the Executive would be entitled under
Section 4.6(a)(v). If this Agreement is terminated in the ordinary course on any
applicable June 30 because of a non-renewal notice given by the Executive under
Section 2.1, then Company shall have no further obligations under this Agreement
except that Company shall pay to Executive the payments to which the Executive
would be entitled under Section 4.6(a)(i), (ii), and (iii).
          (c) “Good Reason” shall mean the following:
                    (i) material breach of Company’s obligations hereunder,
including any assignment of duties not part of duties normally performed by
persons holding the position described in Section 1.2 unless previously agreed
to in writing by Executive, provided that Executive shall have given reasonably
specific written notice thereof to Company, and Company shall have failed to
remedy the circumstances within sixty (60) days thereafter;
                    (ii) any decrease in Executive’s salary as it may have
increased during the term of this Agreement, except for decreases that are in
conjunction with decreases in executive salaries by the Company generally and
that do not result in a decrease in Executive’s annual salary below $475,000 per
annum;
                    (iii) the failure of Executive to be appointed to the
positions set forth in Section 1.2(a); or

Page 13 of 24



--------------------------------------------------------------------------------



 



                    (iv) the failure of any successor in interest of Company to
be bound by the terms of this Agreement in accordance with Section 6.4 hereof.
     Notwithstanding subsections (i) and (iii) above, after a Change of Control,
Good Reason shall not include a change of title, reporting line,
responsibilities, and duties so long as such changed title, reporting line, and
reassignment of executive duties are at a level commensurate with the level of
participation of the Company in the controlling person (such as, for example,
executive duties at a divisional, subsidiary, or group level, if the Company
becomes a division, subsidiary, or group within the controlling person), or
assignment of other duties not materially inconsistent with duties appropriate
for a past chief executive officer; provided, that following such Change in
Control, Executive remains the highest ranking employee of such division,
subsidiary or group within the controlling person.
     Executive must provide a Notice of Termination to the Company that he is
intending to terminate his employment for Good Reason within one hundred and
twenty (120) days after Executive has actual knowledge of the occurrence of the
latest event he believes constitutes Good Reason, which termination notice shall
specify a termination date within thirty (30) days after the date of such notice
except for termination under subsection (i) in which case the termination date
shall be as provided in such subsection. Executive’s right to terminate
Executive’s employment hereunder for Good Reason shall not be affected by
Executive’s subsequent Disability provided that the notice of intention to
terminate is given prior to the onset of such Disability. Subject to compliance
by Executive with the notice provisions of this Section 4.6, Executive’s
continued employment prior to terminating employment for Good Reason shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason. In the event Executive delivers to the Company
a Notice of Termination for Good Reason, upon request of the Board Executive
agrees to appear before a meeting of the Board called and held for such purpose
(after reasonable notice) and specify to the Board the particulars as to why
Executive believes adequate grounds for termination for Good Reason exist. No
action by the Board, other than the remedy of the circumstances within the time
periods specified in Section this 4.6, shall be binding on Executive.
     4.7 Termination by Executive without Good Reason. In the event Executive’s
employment is voluntarily terminated by Executive without Good Reason, Company
shall not be obligated to make any further payments to Executive hereunder other
than Accrued Base Obligations and Accrued Bonus Obligations through the
Termination Date.
     4.8 Mitigation. Executive shall not be required to mitigate amounts payable
under this Section 4 by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.
     4.9 Change of Control.
          (a) If Executive is terminated without Cause, a Termination Date
occurs on a June 30 due to non-renewal by the Company of the term of this
Agreement under Section 2.1, or Executive terminates his employment for Good
Reason during the one-year period following a Change of Control (as defined
below), then in addition to payments and benefits to which

Page 14 of 24



--------------------------------------------------------------------------------



 



Executive is entitled under Section 4.6, Executive also shall receive
(i) reimbursement for reasonable (in the discretion of the Company) and actual
expenses incurred by Executive for six months of out-placement services,
(ii) Base Compensation pursuant to Section 4.6(a)(iv) and benefits pursuant to
Section 4.6(a)(v) through and including the 24-month anniversary of his
termination even if his termination occurs before July 1, 2008.
          (b) A “Change of Control” shall be deemed to have occurred if:
                    (i) the following individuals cease for any reason to
constitute a majority of the number of directors then serving as directors of
the Company: individuals who, on the date hereof, constitute the Board of
Directors of the Company and any new director (other than a director whose
initial assumption of office is in connection with the settlement of an actual
or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors of the Company or nomination
for election by the Company’s stockholders was approved or recommended by a vote
of at least a majority of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended;
                    (ii) the stockholders of the Company approve a complete
liquidation or dissolution of the Company, except in connection with a
recapitalization or other transaction which does not otherwise constitute a
Change of Control for purposes of subsection (iii) or (iv) below;
                    (iii) any consolidation or merger of the Company occurs; or
                    (iv) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of assets accounting for fifty
percent (50%) or more of total assets or fifty percent (50%) or more of the
total revenues of the Company occurs;
other than, in case of either subsection (iii) or (iv), a transaction in which
immediately following such transaction, (x) more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the surviving
entity in the case of a merger or consolidation or acquiring entity in the case
of a transfer (in each case, the “Surviving Entity”) entitled to vote generally
in the election of directors (or other determination of governing body) is then
beneficially owned (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) by all or substantially all of the individuals and
entities who were the owners of Company common stock immediately prior to such
transaction in substantially the same proportion, as among themselves, as their
ownership of such common stock immediately prior to such transaction, or (y) a
majority of the directors (or other governing body) of the Surviving Entity
consists of members of the Board of Directors of the Company in office during
the twelve months preceding the applicable transaction.
          (c) If all or any portion of the payments or other benefits paid or
payable to Executive under this Agreement and under any other plan, program or
agreement of the Company or its affiliates, in each case, however, in connection
with or after a Change of Control, are determined to constitute an excess
parachute payment within the meaning of Section 280G of

Page 15 of 24



--------------------------------------------------------------------------------



 



the Internal Revenue Code of 1986, as amended, and as it may be amended on or
after the date of this Agreement (the “Code”), and results in the imposition on
Executive of an excise tax under Section 4999 of the Code, then, in addition to
any other benefits to which Executive is entitled under this Agreement, Harris
shall pay to Executive an amount equal to the sum of (i) the excise taxes
payable by Executive by reason of receiving excess payments; and (ii) a gross-up
amount necessary to offset any and all applicable federal, state, and local
excise, income, or other taxes incurred by Executive by reason of Harris’s
payment of the excise tax described in (i) above.
5. NON-COMPETITION AND CONFIDENTIALITY
     5.1 Non-Competition.
          (a) During the period that Executive is employed by the Company, and
for a period of one year after the Termination Date (the “Non-Competition
Period”), Executive shall not, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner, including, without limitation, as an officer, director,
employee, distributor, independent contractor, independent representative,
partner, consultant, advisor, agent, proprietor, trustee or investor, any
Competing Business (defined below); provided, however, that ownership of 4.9% or
less of the stock or other securities of a corporation, the stock of which is
listed on a national securities exchange or is quoted on the NASDAQ Stock
Market’s National Market, shall not constitute a breach of this Section 5, so
long as the Executive does not in fact have the power to control, or direct the
management of, or is not otherwise engaged in activities with, such corporation.
          (b) For purposes of this Section 5.1, the term “Competing Business”
shall mean any business or venture which is substantially similar to the whole
or any significant part of the business conducted by Company, and which is in
material competition with the Company, and the term “Affiliate” of any person or
entity shall mean any other person or entity directly or indirectly controlling,
controlled by or under common control with such particular person or entity,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a person or entity whether through the
ownership of voting securities, contract, or otherwise.
     5.2 No Solicitation. During the Noncompetition Period, the Executive shall
not, directly or indirectly, including on behalf of, for the benefit of, or in
conjunction with, any other person or entity, (i) solicit, assist, advise,
influence, induce or otherwise encourage in any way, any employee of Company to
terminate such employee’s relationship with Company for any reason, or assist
any person or entity in doing so, or employ, engage or otherwise contract with
any employee or former employee of Company in a Competing Business or any other
business unless such former employee shall not have been employed by Company for
a period of at least one year and no solicitation prohibited hereby shall have
occurred prior to the end of such one-year period, (ii) interfere in any manner
with the relationship between any employee and Company, or (iii) contact,
service or solicit any existing clients, customers or accounts of Company on
behalf of a Competing Business, either as an individual on Executive’s own
account, as an investor, or as an officer, director, partner, joint venturer,
consultant, employee, agent or salesman of any other person or entity.

Page 16 of 24



--------------------------------------------------------------------------------



 



     5.3 Confidential Information.
          (a) “Confidential Information” shall mean all proprietary or
confidential records and information, including, but not limited to,
development, marketing, purchasing, organizational, strategic, financial,
managerial, administrative, production, distribution and sales information,
distribution methods, data, specifications, technologies, methods, and processes
(including the Transferred Property as hereinafter defined) presently owned or
at any time hereafter developed by Company, or its agents, consultants, or
otherwise on its behalf, or used presently or at any time hereafter in the
course of the business of Company, that are not otherwise part of the public
domain.
          (b) Executive hereby sells, transfers and assigns to Company, or to
any person or entity designated by Company, all of Executive’s entire right,
title and interest in and to all inventions, ideas, methods, developments,
disclosures and improvements (the “Inventions”), whether patented or unpatented,
and copyrightable material, and all trademarks, trade names, all goodwill
associated therewith and all federal and state registrations or applications
thereof, made, adopted or conceived by solely or jointly, in whole or in part
prior to the Termination Date which (i) relate to methods, apparatus, designs,
products, processes or devices sold, leased, used or under construction or
development by Company or (ii) otherwise relate to or pertain to the business,
products, services, functions or operations of the Company (collectively, the
“Transferred Property”). Executive shall make adequate written records of all
Inventions, which records shall be Company’s property and shall communicate
promptly and disclose to Company, in such forms Company requests, all
information, details and data pertaining to the aforementioned Inventions.
Whether during the term of this Agreement or thereafter, Executive shall execute
and deliver to Company such formal transfers and assignments and such other
papers and documents as may be required of Executive to permit Company, or any
person or entity designated by Company, to file and prosecute patent
applications (including, but not limited to, records, memoranda or instruments
deemed necessary by Company for the prosecution of the patent application or the
acquisition of letters patent in the United states, foreign counties or
otherwise) and, as to copyrightable material, to obtain copyrights thereon, and
as to trademarks, to record the transfer of ownership of any federal or state
registrations or applications.
          (c) All Confidential Information is considered secret and will be
disclosed to the Executive in confidence, and Executive acknowledges that, as a
consequence of Executive’s employment and position with Company, Executive may
have access to and become acquainted with Confidential Information. Except in
the performance of Executive’s duties as an employee of Company, Executive shall
not, during the term and at all times thereafter, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Information. All
records, files, drawings, documents, equipment and other tangible items (whether
in electronic form or otherwise), wherever located, relating in any way to or
containing Confidential Information, which Executive has prepared, used or
encountered or shall in the future prepare, use or encounter, shall be and
remain Company’s sole and exclusive property and shall be included in the
Confidential Information. Upon termination of this Agreement, or whenever
requested by Company, Executive shall promptly deliver to Company any and all of
the Confidential Information and copies thereof, not previously delivered to
Company, that may be in the possession or under the control of the Executive.
The foregoing restrictions shall not apply to

Page 17 of 24



--------------------------------------------------------------------------------



 



the use, divulgence, disclosure or grant of access to Confidential Information
to the extent, but only to the extent, (i) expressly permitted or required
pursuant to any other written agreement between Executive and Company, (ii) such
Confidential Information has been publicly disclosed (not due to a breach by the
Executive of Executive’s obligations hereunder, or by breach of any other
person, of a fiduciary or confidential obligation to Company) or (iii) the
Executive is required to disclose Confidential Information by or to any court of
competent jurisdiction or any governmental or quasi-governmental agency,
authority or instrumentality of competent jurisdiction, provided, however, that
the Executive shall, prior to any such disclosure, immediately notify Company of
such requirements and provided further, however, that the Company shall have the
right, at its expense, to object to such disclosures and to seek confidential
treatment of any Confidential Information to be so disclosed on such terms as it
shall determine.
     5.4 Consideration for Section 5 Covenants. In consideration of the
covenants contained in this Section 5, the Company is willing to incur the
payment and related obligations under this Agreement, including in particular
and without limitation those obligations under Section 4.6(a)(iv) and (v).
Executive acknowledges and agrees that the Company’s entry into this Agreement
and its incurrence of the related payment and other obligations hereunder are
fair and adequate consideration for the Executive’s obligations under this
Section 5, and that the Company has advised Executive that it would not bind
itself in advance to the obligations hereunder but for Executive’s agreement to
this Section 5. In this regard, the Executive understands that the provisions of
this Section 5 may limit Executive’s ability to earn a livelihood in a business
similar or related to the business of Company, but nevertheless agrees and
acknowledges that (i) the provisions of Section 5 are reasonable and necessary
for the protection of Company, and do not impose a greater restraint than
necessary to protect the goodwill or other business interest of Company,
(ii) such provisions contain reasonable limitations as to the time and the scope
of activity to be restrained, and (iii) the Company’s advance agreement to make
payments under the various circumstances set forth in this Agreement provide
Executive with benefits adequate to fully compensate Executive for any lost
opportunity due to the operation of Section 5. In consideration of the foregoing
and in light of Executive’s education, skills and abilities, Executive agrees
that all defenses by Executive to the strict enforcement of such provisions are
hereby waived by Executive.
     5.5 Acknowledgement; Remedies; Survival of this Agreement.
          (a) Executive acknowledges that violation of any of the covenants and
provisions set forth in Section 5 of this Agreement would cause Company
irreparable damage and agrees that Company’s remedies at law for a breach or
threatened breach of any of the provisions of this Agreement would be inadequate
and, in recognition of this fact, in the event of a breach or threatened breach
by Executive of any of the provisions of this Agreement, it is agreed that, in
addition to the remedies at law or in equity, Company shall be entitled, without
the posting of a bond, to equitable relief in the form of specific performance,
a temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available for the purposes of restraining
Executive from any actual or threatened breach of such covenants. Without
limiting the generality of the foregoing, if Executive breaches or threatens to
breach this Section 5 hereof, such breach or threatened breach will entitle
Company (i) to terminate its obligations to make further payments otherwise
required under this

Page 18 of 24



--------------------------------------------------------------------------------



 



Agreement, and (ii) to enjoin Executive from disclosing any Confidential
Information to any Competing Business, to enjoin any Competing Business from
retaining Executive or using any such Confidential Information, and to enjoin
Executive from rendering personal services to or in connection with any
Competing Business. The rights and remedies of the parties hereto are cumulative
and shall not be exclusive, and each such party shall be entitled to pursue all
legal and equitable rights and remedies and to secure performance of the
obligations and duties of the other under this Agreement, and the enforcement of
one or more of such rights and remedies by a party shall in no way preclude such
party from pursuing, at the same time or subsequently, any and all other rights
and remedies available to it.
          (b) The provisions of this Section 5 shall survive the termination of
Executive’s employment with Company.
6. MISCELLANEOUS
          6.1 Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Rochester, New York, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties consent to the
authority of the arbitrator, if the arbitrator so determines, to award fees and
expenses (including legal fees) to the prevailing party in the arbitration.
Notwithstanding the foregoing, Company shall be entitled to enforce the
provisions of Section 5 hereof through proceedings brought in a court of
competent jurisdiction as contemplated by Section 6.7 hereof.
          6.2 Severability; Reasonableness of Agreement. If any term, provision
or covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by an arbitrator or court of competent jurisdiction, the remainder of this
Agreement and such term, provision or covenant shall remain in full force and
effect, and any such invalid, unenforceable or void term, provision or covenant
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited, and the arbitrator or court shall have the power
to modify, amend and limit any such term, provision or covenant, to the extent
necessary to render the same and the remainder of the Agreement valid,
enforceable and lawful.
          6.3 Key Employee Insurance. Company in its sole discretion shall have
the right at its expense to purchase insurance on the life of Executive, in such
amounts as it shall from time to time determine, of which Company shall be the
beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with Company in obtaining
such insurance.
          6.4 Assignment; Benefit. This Agreement shall not be assignable by
Executive, other than Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon Executive’s death, this Agreement and all rights of Executive hereunder
shall inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. No rights or
obligations of Company under this Agreement may be assigned or transferred
except to any successor to the Company’s

Page 19 of 24



--------------------------------------------------------------------------------



 



business and/or assets (by merger, purchase of stock or assets, or otherwise)
which, to the extent not otherwise automatically provided by operation of law,
expressly assumes and agrees to perform this Agreement in the same manner and to
the same extent that Company would be required to perform if no such succession
had taken place.
     6.5 Notices. All notices hereunder shall be in writing and shall be deemed
sufficiently given (i) if hand-delivered, on the date of delivery, (ii) if sent
by documented overnight delivery service, on the first business day after
deposit with such service for overnight delivery, and (iii) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third business day after deposit in the U.S. mail, in each case addressed as set
forth below or at such other address for either party as may be specified in a
notice given as provided herein by such party to the other. Any and all service
of process and any other notice in any such action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.

         
 
  (i)   If to Company:
 
       
 
      Harris Interactive Inc.
 
      135 Corporate Woods
 
      Rochester, New York 14623
 
      Attention: Chief Financial Officer
 
            With Copies To:
 
       
 
      Beth Ela Wilkens, Esq.
 
      Harris Beach PLLC
 
      99 Garnsey Road
 
      Pittsford, New York 14534
 
       
 
  (ii)   If to Executive:
 
       
 
      Gregory T. Novak
 
      4964 Hillcrest Drive
 
      Canandaigua, New York 14424
 
            With Copies To:
 
       
 
      Gordon S. Dickens, Esq.
 
      Woods Oviatt Gilman LLP
 
      700 Crossroads Building
 
      2 State Street
 
      Rochester, New York 14614

     6.6 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment,

Page 20 of 24



--------------------------------------------------------------------------------



 



modification, or waiver of this Agreement shall be effective unless in writing.
Neither the failure nor any delay on the part of any party to exercise any
right, remedy, power or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power, or privilege with respect to such occurrence or with
respect to any other occurrence.
     6.7 Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware and
the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
Subject to Section 6.1 of this Agreement, the parties hereto expressly consent
to the jurisdiction of any state or federal court located in the State of New
York, and to venue therein, and consent to the service of process in any such
action or proceeding by certified or registered mailing of the summons and
complaint therein directed to Executive or Company, as the case may be, at its
address as provided in Section 6. hereof.
     6.8 Prevailing Party. Should either party breach the terms of this
Agreement, the prevailing party who seeks to enforce the terms and conditions of
this Agreement shall be entitled to recover its attorneys fee and disbursements.
     6.9 Headings; Counterparts; Interpretation. The headings of paragraphs in
this Agreement are for convenience only and shall not affect its interpretation.
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which, when taken together, shall
be deemed to constitute the same Agreement.
     The Company and the Executive each acknowledge that it has been represented
by legal counsel in the negotiation and drafting of this Agreement, that this
Agreement has been drafted by mutual effort, and that no ambiguity in this
Agreement shall be construed against either party as draftsperson.
     6.10 Further Assurances. Each of the parties hereto shall execute such
further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date first above written.
[Signature Page Follows]

Page 21 of 24



--------------------------------------------------------------------------------



 



          HARRIS INTERACTIVE INC.    
 
       
By:
  /s/ George Bell
 
George Bell    
Title:
  Chairman of the Board of Directors    

     
/s/ Gregory T. Novak
 
   
          GREGORY T. NOVAK
   

Page 22 of 24